359 U.S. 311 (1959)
BRAEBURN SECURITIES CORP.
v.
SMITH, AUDITOR OF PUBLIC ACCOUNTS OF ILLINOIS, ET AL.
No. 718.
Supreme Court of United States.
Decided April 20, 1959.
APPEAL FROM THE SUPREME COURT OF ILLINOIS.
John A. Bussian, William M. Doty and Gerald M. Chapman for appellant.
Latham Castle, Attorney General of Illinois, William C. Wines, Raymond S. Sarnow and A. Zola Groves, Assistant Attorneys General, and Benjamin S. Adamowski for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.